Citation Nr: 0429794	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for left 
thigh scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of November 2000 
(increased rating claim) and September 2002 (service 
connection claim) rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 2004 the veteran appeared at a Travel Board 
hearing at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  

[Notably, the veteran's initial claim for service connection 
for a "lower back condition" was received RO in June 1999, 
and denied in a December 1999 rating decision as not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim, and also provided that under certain circumstances 
claims that were denied as not well grounded and became final 
during the period from July 14, 1999, to November 9, 2000, 
were to be re-adjudicated.  In September 2002 the RO re-
adjudicated, and denied, the claims de novo, on the merits.]  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, while there has been some effort to 
comply with the notice requirements of the VCAA, it appears 
that not all technical requirements of the Court's guidelines 
are met.  January 2002 and April 2003 letters to the veteran, 
while not specifically mentioning "VCAA," informed him of 
the evidence needed to establish his claims, and of his and 
VA's respective responsibilities in claims development.  
Regarding timing of notice, both claims were readjudicated 
(in August 2003) following VCAA-type notice.  While the April 
2004 letter advised him to respond in 30 days, it went on to 
inform him that evidence submitted within a year would be 
considered.  However, the veteran has not been specifically 
advised to submit everything he has pertinent to the claims.  
Since the case is being remanded anyway, there is an 
opportunity to correct any notice deficiencies with adding 
further delay in processing of the appeal.

Regarding the "duty to assist", the veteran testified 
before the undersigned in March 2004 that he began receiving 
treatment for his back at the VA medical facility in 
"Bricktown" beginning in 1985 or 1987, and that he was 
currently being treated at this facility.  See pages 5 and 6 
of hearing transcript.  He also clarified that he believed 
his low back problems were related to his having been a pole 
lineman in service, and not (as developed) due to his 
service-connected scars.  See page 9 of hearing transcript.  
VA medical treatment records on file from the Bricktown 
facility are limited to those from 1999 and 2000.  Thus, 
there are identified outstanding VA medical records which may 
contain information critical to the matters at hand.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and must be 
secured.  

Evidence provided VA at the March 2004 hearing (with waiver 
of RO consideration) includes a listing of appointments for 
private treatment from November 2003 through January 2004.  
Any medical records generated by those appointments are not 
of record.  Such records may contain critical information 
pertaining to the matters at hand, and should be associated 
with the record.  

The criteria for rating scars were revised effective August 
30, 2002 (during the instant appeal period).  The veteran was 
advised of the changes.  See September 2002 supplemental 
statement of the case (SSOC).  However, the most recent VA 
scar examination here was in August 2000, well before the 
criteria change; the veteran has not been examined under the 
"new" criteria.  Also, the veteran testified in March 2004, 
in essence, that his scar has become more disabling,  Another 
scar examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue a VCAA notice 
letter that is in full compliance with 
all requirements of the statutory 
provisions, implementing regulations, and 
Court decision guidelines.  In addition 
to being advised of what is needed to 
establish entitlement to the benefits 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development, the veteran should 
be specifically advised to submit 
everything he has pertinent to the 
claims.  The veteran and his 
representative should have the 
opportunity to respond.  

2.  The RO should obtain from the VA 
"Bricktown" medical facility complete 
records of the veteran's treatment there 
(which are not already of record) from 
1985 to the present.  If such records 
(particularly those from 1985 or 1987) 
are unavailable, it should be so 
certified.  

3.  The veteran should be asked to 
identify all sources of recent private 
medical treatment he received for his low 
back and left thigh scars.  The RO should 
obtain copies of complete records from 
all treatment sources identified.  
Specifically, the RO should obtain 
complete records of all treatment the 
veteran received from Ramesh Kumar, M.D..  
The veteran must assist in this matter by 
identifying treatment sources and 
providing any necessary releases.  In 
conjunction with this, he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
thigh scars.  His claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should make sufficient findings 
to evaluate the disability under both the 
old and new criteria for rating skin 
disorders [i.e., those prior to and those 
from August 30, 2002].  The examiner must 
be provided copies of both sets of 
criteria.  

5.  If (and only if) any record obtained 
pursuant to the requests above shows a 
current diagnosis of a low back disorder 
and relates such disorder to the 
veteran's military service, the RO should 
arrange for a VA orthopedic examination 
to ascertain the nature and likely 
etiology of the veteran's current low 
back disability.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner must 
specifically opine whether any current 
low back disorder is at least as likely 
as not related to service.  The report of 
the examination must include an 
explanation of the rationale for any 
opinion given.  

6.  After the development ordered above 
(and any further development deemed 
necessary) is completed, the RO should 
re-adjudicate the claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  
The purposes of this remand are to satisfy VCAA notice 
requirements and to assist the veteran in development of his 
claims.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


